Per Curiam.
We learn from the affidavit of the district attorney that since the taking of the appeal herein the person in whose behalf the application is made has been duly released and is no longer in custody. Thus the questions sought to be presented are academic. Notwithstanding that, the importance of the constitutional question might very well warrant its consideration if presented in a ease where decision would necessarily rest on that point. An examination of the record here discloses a situation where the decision might turn on a procedural point relating to jurisdictional sufficiency. In that event the essential question of public interest would not be involved. We deem it wise, therefore, under the circumstances, to dismiss the appeal, without costs. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ. Appeal dismissed upon the ground that the question raised has become academic.